The opinion of the court was delivered by
Lowrie, C. J.
This appeal must be sustained on the principles announced in Nelson v. Campbell, 4 Casey 156, and again enforced in Lightfoot v. Krug, supra 348, at our late term at Pittsburgh, and we ought not to be expected to discuss those principles anew. This last case was, like this, a claim for building a kitchen to a house already erected, and the lien was sustained. We do not see that it makes any difference what curtilage is described for the house, in the claim filed, or whether there be any; for the law provides for the settlement of this, as part of the proceeding, according to the purposes of the building. The appellants are entitled to their lien; but the paper-book is so little in conformity to the rules of this court that we do not allow the appellants their costs. We do not even allow them interest; for we have no date given us of the sheriff’s sale, and cannot know to what date to calculate it.
The decree of the Common Pleas is reversed so far as relates to the amount distributed to the judgments of Jonas Biery, and it is now here ordered and decreed that the money in court, after paying the liens of Huber and of Lanbaek, be applied to pay the appellants, Pretz, Grausler & Co., the sum of two hundred and twenty-eight dollars and fifty-eight cents ($228.58), and that the balance be paid to Jonas Biery, on account of his judgments; and the cause is remitted to the Common Pleas, that this decree may be there carried into effect.